DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed November 20, 2021 are acknowledged.
Examiner acknowledges amended claims 1-7 and 9.
Examiner acknowledges newly added claims 11-22.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Kishi et al., U.S. Patent Number 4,992,127.
	Regarding claims 1 and 8-9, Kishi discloses a fiber reinforced thermoplastic molded
article using notched [incised] prepreg containing continuous fiber [title]. Column 2, lines 39-62
discloses that the prepreg includes a thermoplastic resin and unidirectionally oriented reinforcing

 which are set in two directions (parallel and orthogonal).


    PNG
    media_image1.png
    446
    402
    media_image1.png
    Greyscale

			↑    intersecting incision
Figure 1 (b) shows parallel incisions which are parallel to the direction of the reinforcement fiber
orientation and intersecting incisions intersecting the reinforcement fibers.

Regarding claim 2, column 5, lines 7-8 discloses that the notches have a length ranging from 2
to 10 mm.

Regarding claim 6, reference claim 5 discloses that the prepregs contain no greater than
about 1100 notches per square meter of the prepreg.

Regarding claim 7, figure 1 (b) illustrates incisions both parallel and intersecting of the
unidirectional fiber orientation in a prepreg. Column 5, lines 7-8 discloses that the notches have
a length ranging from 2 to 10 mm. With the length being the same for each of the parallel and
intersecting incisions, the ratio would be 1 which satisfies the limitation in claim 7.

Regarding claim 10, Kishi discloses in the abstract and column 1, lines 1-11 a fiber
reinforced thermoplastic.	


4.	Claims 11-22 are allowed.  Applicant claims an incised prepreg as recited in claims 11-13.  The closest prior art, Kishi et al., U.S. Patent Number 4,992,127, teaches a fiber reinforced thermoplastic molded article using notched [incised] prepreg containing continuous fiber [title]. Column 2, lines 39-62 discloses that the prepreg includes a thermoplastic resin and unidirectionally oriented reinforcing fibers. Figure 1 (b) illustrates the notch patterns on the prepreg. Figure 1 (b) shows the notches 3 which are set in two directions (parallel and orthogonal). Kishi fails to teach or suggest the limitations as required by claims 11-13.

5. 	Claims 3-5 are objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the base
claim and any intervening claims. Applicant claims an incised prepreg as recited in claim 1,
further including the intersecting incisions having substantially the same length W, when the
smaller one of the angles between the direction of the reinforcement fiber orientation and the
intersecting incision is 9, this 9 1s substantially the same, and when the intersecting incision is
projected to a plane which is perpendicular to the direction of the reinforcement fiber orientation
of the prepreg and the projected length is Ws, and the value obtained by dividing Ws by W is
Wt, Wt is in excess of 0.03 and up to 0.75 as recited in claim 3. Additionally, Applicant a
incised prepreg as recited in claim 1, further including parallel having substantially same length
WL, the reinforcement fibers divided by the intersecting incisions have substantially same length
L, when the smaller one of the angles between the direction of the reinforcement fiber orientation
and the intersection incision is θ, this θ is substantially the same, and when the intersecting
incision is projected to a plane which is perpendicular to the direction of the reinforcement fiber
orientation of the prepreg and the projected length is Ws, the value obtained by dividing L by
WL is Lr, and the value obtained by dividing WL by Ws is Wr, Lr is in excess of 1 and up to
300, and Wr is in excess of 0 and up to 100 as recited in claim 4.  Also, Applicant claims an
incised prepreg as recited in claim 1, further including the parallel incisions have substantially
same length WL, the reinforcement fibers divided by the intersection incisions have substantially
same length, L, when the smaller one of the angles between the direction of the reinforcement
fiber orientation and the intersecting incision is θ, the number of the intersecting incisions in any
1 m2 area in the smaller one the angles between the direction of the reinforcement fiber
orientation and the intersecting incision is substantially the same angle θ is N1, and number of
the parallel incisions in any 1 m2 area in the incised prepreg is N2, and the length of the
intersecting incision projected in the perpendicular direction in the plane the same as the
direction of the reinforcement fiber orientation of the prepreg is Ws, (WL x sinθ x N2) /(Ws x
N1 x L) is in excess of 0 mm-1 and up to 10 mm-1 as recited in claim 5. The closest prior art,
Kishi et al., U.S. Patent Number 4,992,127, teaches a fiber reinforced thermoplastic molded
article using notched [incised] prepreg containing continuous fiber [title]. Column 2, lines 39-62
discloses that the prepreg includes a thermoplastic resin and unidirectionally oriented reinforcing
fibers. Figure 1 (b) illustrates the notch patterns on the prepreg. Figure 1 (b) shows the notches
3 which are set in two directions (parallel and orthogonal).  Kishi fails to
teach or suggest the limitations as required by claims 3-5.

Response to Arguments
Applicant's arguments filed November 20, 2021 have been fully considered but they are not persuasive.  Applicant argues that Kishi only has orthogonal incisions.  Applicant argues that the claimed invention has both an orthogonal incision and a parallel incision.  Kishi discloses that the prepreg sheet has unidirectional fibers [parallel fibers].  Column 4, lines 63-67 of Kishi discloses that numeral 1 represents the direction of the reinforcing fiber in the unidirectionally reinforced sheet prepreg 2 and the notches set on the prepreg 2.  


    PNG
    media_image1.png
    446
    402
    media_image1.png
    Greyscale

			↑    intersecting incision

Kishi discloses a unidirectional reinforced prepreg sheet having intersecting and parallel incisions as claimed by Applicant.  Applicant’s claim includes open language and does not exclude incisions or notches present at different angles.  Applicant’s arguments are not persuasive.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786